OPINION ON MOTION FOR REHEARING
PER CURIAM.
TRO-X, L.P. has filed a motion for rehearing in this court. In its motion, TRO-X reaffirms its previous issues and also requests that we correct the opinion and modify the judgment issued in this cause on October 31, 2013. TRO-X takes issue ■with the following statement from this court’s original opinion: “There was never any production on properties covered by the New Prospects Agreement, and the leases were not otherwise kept alive and, ultimately, expired.” We agree with TRO-X that the record does not reflect that all of the leases expired, and we issue this opinion to note that correction.
TRO-X additionally requests that this court modify the judgment to reflect that TRO-X is entitled to receive record title to TRO-X’s beneficial interests held in trust by Eagle Oil & Gas Co. or, alternatively, that this court remand the cause to the trial court for further proceedings. We decline these requests. The record reflects that, at trial, TRO-X did not seek record title of these interests and that TRO-X’s pleadings would not support such a judgment. A judgment must be supported by the pleadings. Cunningham v. Parkdale Bank, 660 S.W.2d 810, 813 (Tex.1983); see Ropa Exploration Corp. v. Barash Energy, Ltd., No. 02-11-00258-CV, 2013 WL 2631164, at *13 (Tex.App.-Fort *581Worth June 13, 2013, pet. denied) (mem. op.).
The motion for rehearing is denied.
WILLSON, J., not participating.